department of the treasury certified internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date redaction legend a b c k dear taxpayer_identification_number person to contact employee id number tel fax refer reply to in re exempt status tax years and subsequent years uil index this is a final adverse determination to your application_for exempt status under sec_501 of the internal_revenue_code as an organization described under sec_501 our adverse determination was made for the following reason s sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest you operated for the benefit of private interests of a particular and specified_individual as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling number are shown in the heading of this letter your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone we will notify the appropriate state officials of this final adverse determination of shari kolnicki acting appeals team manager sincerely department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date iy legend p name q date s name z name dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue s do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were previously granted exemption under sec_501 of the code your exemption was revoked due to the non-filing of form_990 for three consecutive years accordingly you submitted this new form_1023 application_for exemption for retroactive reinstatement you were incorporated as a nonprofit corporation on date q in the state of p your articles of incorporation state your specific purpose is to assist families with children born with physical handicaps and or medical conditions with their extraordinary education medical and health care expenses since your formation you have only raised money for z to pay her medical_expenses such as specialized treatments medical equipment and therapy for example you have paid for three heart surgeries numerous cranial sacral treatments and numerous prescriptions you indicated you were founded by caring members in your community unrelated to z who were aware of her abnormal case history and the circumstances surrounding her medical_care and health including her tremendous will to survive you are even named for z you have held numerous fundraising events such as golf outings and a casino night on behalf of z her photo appears prominently on each of the fundraising flyers as well as her history over one half your gross_receipts from these events were provided for z’s medical_expenses moreover there had been no application process for requesting funding for the last several years you had only one active board member and sole officer s who reviewed the medical documentation for z’s expenses and signed all the checks s is a family friend you also wrote there was no bias in paying her expenses and funds were reimbursements to z’s family for treatments already paid for furthermore board members and their relatives are not eligible to receive funds you have since expanded your board by adding four unrelated individuals law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to children or animals provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 describes a nonprofit organization whose sole activity was the operation of a ‘scholarship’ plan for making payments to pre-selected specifically named individuals the organization did not qualify for exemption from federal_income_tax under sec_501 of the code because it was serving private rather than public or charitable interests revrul_76_206 1976_1_cb_154 describes a nonprofit organization formed to generate community interest in the retention of classical music programs by a local for- profit radio station by conducting activities that increased the station's revenues the organization had a broad community board however the organization was found to be serving a private rather than a public interest and did not qualify for exemption from federal_income_tax under sec_501 c in wendy l parker rehabilitation foundation inc v commissioner tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the distribution of funds from the foundation were for the medical and rehabilitative care of wendy parker and this was to relieve the parker family of the economic burden of providing such care application of law you are not described in sec_501 of the code because you fail the operational_test as per sec_1_501_c_3_-1 of the regulations you are not described in sec_1_501_c_3_-1 of the regulations because you are operating for the non-exempt private purpose of raising funds to pay for a preselected person’s medical_expenses you are not described in sec_1_501_c_3_-1 of the income_tax regulations because you are operating for private interests rather than public interests your activities have only benefited z for example e e you have only provided financial assistance to z over one half of the gross_proceeds have been used for z’s medical_expenses e you have no formal application process or selection process for requesting assistance you are like the organization described in revrul_67_367 because you were formed and are operated to benefit a preselected individual your fundraising materials illustrate this by showing a prominent picture of z and her history these materials also show the proceeds were to be used for her medical_expenses the fact that you are named after z also substantiates you were formed to benefit a preselected designated individual which shows you are serving private interests precluding exemption under sec_501 you are similar to the organization described in revrul_76_206 because you are not serving public or charitable interests you are fundraising on z’s behalf to pay her medical_expenses and over one half of your gross_proceeds have been used to pay for z’s medical_expenses although your board is unrelated to z and her family this does not change the fact that you are serving substantial private interests you are similar to the organization described in the court case wendy l parker rehabilitation foundation because you were formed to pay the medical_expenses for a preselected individual like this organization you are serving the private benefit of an individual and her family by paying her medical_expenses and relieving her family of their financial obligation by providing such care applicant’s position you state that you were formed to help z and other children with special medical needs from the community your fundraising efforts have been affected by the downturn in the economy and you are hoping to eventually reach out to other children with special needs however to date z has been the sole beneficiary of your fundraising efforts service’s response to applicant’s position you failed to provide any additional information from which it can be concluded that you are operating exclusively for c purposes you are operating for the benefit of a designated individual as described in the preceding facts and analysis and are serving private interests rather than public interests this precludes exemption under sec_501 conclusion you do not qualify for tax-exemption under sec_501 because you were formed and have operated to raise funds for the benefit of a designated individual you therefore are serving a private rather than a public or charitable interest you have the right to file a protest if you believe this determination is incorrect to protest you must submit a protest statement explaining your views and reasoning you must submit the protest statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your protest statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication types of information that should be included in your protest statement can be found in publication the protest statement must be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your protest will be considered incomplete without this statement if an organization's representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication
